DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 47-58, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/4/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 15-30 and 47-58 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15-30 and 48-58, the prior art fails to teach a positioning component being situated between the detection component and the platform, the first pattern is projected on the positioning component, the first pattern including a plurality of first shape, the positioning component includes a second pattern of a plurality of second shapes, the first pattern coincides with the second pattern of the positioning component assessed based on the plurality of first shapes and the plurality of 
Regarding claim 47, the prior art fails to teach determining a lesion point associated with the target subject based on the overlaid image, determining a first pattern by projecting a positioning beam to the target subject by the laser emitting component, the first pattern is projected on the positioning component, the first pattern includes a plurality of first shapes, and the first pattern coincides with the second pattern of the positioning component assessed based on the plurality of first shapes and the plurality of second shapes; and determining a target point corresponding to the lesion point based on the overlaid image and the first pattern as claimed in independent claim 47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HOON K SONG/Primary Examiner, Art Unit 2884